 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbex Corporation-Engineered Products Division'andTeam-sters and WarehousemenLocal No. 381,affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 31-CA-P.419 and 3.1-RC-152.December V1, 1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn August 8, 1966, Trial Examiner Marion C. Ladwig issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision. He also found that the Respondent had not engagedin other unfair labor practices alleged in the complaint, and recom-mended that such allegations be dismissed. The Trial Examinerfound, in addition, that the Respondent's unlawful conduct hadinterfered with a Board election held on January 13, 1966, and rec-ommended that it be set aside and a new election held. Thereafter,the General Counsel and the Respondent filed exceptions to the TrialExaminer's Decision and supporting briefs, and the Respondent alsofiled an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Brown andZagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.2The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and finds merit in some of the General Counsel'sexceptions. Accordingly, the Board adopts the Trial Examiner's find-ings, conclusions, and recommendations, as modified herein.1.The Trial Examiner found, and we agree, that the Respondentmade threats it would penalize its employees if they voted for theUnion, in violation of Section 8(a) (1) of the Act.2.The Trial Examiner found that the Respondent suggested toits employees that they form their own union. The Respondent hasnot excepted to this finding, and it is supported by the record. Thei The name of the Respondent appears as amended at the hearing.2The Respondent's request for oral argument is hereby denied as the record, the excep-tions, and the briefs adequately present the issues and the positions of the parties.162 NLRB No. 34. ABEX CORP.329General Counselexceptsto the failure of the Trial Examiner to findthat this conduct further violated Section 8 (a) (1) of the Act.3 Wefind merit in this exception as the Board holds such a suggestion tobe unlawfulinterferencewith employees' Section 7 rights.43.The Trial Examiner found that Superintendent Smith inter-rogated employee Martinez as to who was trying to start the Unionand, on another occasion, interrogatedMartinez and employeeLosada as to the identity of the union leader. The Trial Examinerstated in his Decision that, in the first instance, the questioning wasdone in a casual manner, and that, in the second, the employees whowere interrogated merely laughed and did not reply to the questions,and he concluded that this interrogation was not coercive. The Boardholds, however, that interrogation which seeks to place an employeein the position of actingas aninformer regarding the union activityof his fellow-employees'is coercive.5 The fact that such interrogationismade in a casual manner during a friendly conversation does notlessen its unlawful effect.6 Accordingly, we find that the Respondentthereby also violated Section 8(a) (1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thattheRespondent,Abex Corporation-Engineered Products Divi-sion,SantaMaria, California, its officers, agents, successors, andassigns, shall:1.Cease and desist from threatening to eliminate paid downtimeor to penalize its employees in any way if they vote for union repre-sentation; coercively interrogating its employees as to the identityof union leaders ; suggesting to its employees that they form theirown union; or in any like or related manner interfering with,restraining, or coercing its employees in the exercise of their rightto self-organization, to form labor organizations, to join or assistTeamsters and Warehousemen Local No. 381, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to3The complaint does not allege a violation based upon this conduct, but the issue wasfully litigated at the hearing In fact, witnesses were interrogated about this matter bythe Trial Examiner as well as by the General Counsel and the Respondent SeeGranadaMills, Inc,143 NLRB 957, 958 (footnote1) ; Monroe Feed Store,112 NLRB 1336, 1337;America Boiler Mfrs Assn v N L R B ,366 F 2d 823 (C A 8)4Donald Shillings,d/b/a Yankee Distributors,152 NLRB 1018, 10246 SeeThe Rachman Brothers Company and Richman Brothers Madison, Inc,157 NLRB1681 ,Southern Coach & Body Co, Inc,135 NLRB 12406Arkansas Grain Corporation,160 NLRB 309;Little Rock Rai dboard Company,140,NLRB 264 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDengage in other concerted activities for thepurpose ofcollectivebargaining or other mutual aid or protectionas guaranteed by Sec-tion 7 of the Act, or to refrain from any or all such activities,-exceptto the extent that such rights may be affectedby an agreementrequiringmembership in a labororganization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which theBoard finds willeffectuate the policies of the Act :(a)Post at its plant at SantaMaria,California, copies of theattached notice marked "Appendix."' Copies of said notice, to befurnished by the Regional Director for Region31 shall, after beingduly signed by the Company's representative, be posted by the Com-pany immediately upon receipt thereof, and bemaintainedby it for60 consecutive days thereafter, in conspicuous places, including allplaces wherenoticesto employeesare customarily posted. Reasonablesteps shall be taken.by the Company to insure thatsaid notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 31, in writing, within10 days from the date of this Decision, whatsteps have been takento comply herewith.IT IS ALSOORDERED thatthe complaintbe dismissed insofar as italleges violations of the Act not specifically found herein.IT IS ALSOORDEREDthat the election conductedat the Respondent'splant on January 13, 1966, be, and it herebyis, set aside.[Text of Direction of Second Election omitted from publication.]7In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"a Decision and Order"the words"a Decree ofthe United States Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten to eliminate paid downtime or to penal-ize you in any way if you vote for union representation; or coer-cively interrogate you as to the identity of union leaders; or sug-gest that you form your own union.WE WILL NOT in any like or related manner interfere with, ABEX CORP.331restrain, or coerce. you in your rightto form labor unions, or tojoinor assistTeamsters and Warehousemen Local No. 381, orany otherlabor organization.ABEX CORPORATION-ENGINEERED PRODUCTS DIVISION,Employer.Dated----------------By*-------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutive days from thedate of posting,and must notbe altered,defaced, orcovered by anyother material.Employeesmay communicatedirectly with the Board'sRegionalOffice, 215 West Seventh Street, Los Angeles,California90012, Tele-phone 688-5801, if they have any questionconcerningthis notice orcompliance with itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese cases involve unfair labor practice charges and objections to conduct affect-ing the results of a stipulated consent electionheld on January 13, 1966.1 A con-solidated proceeding was heard before Trial Examiner Marion C. Ladwig at SantaMaria, California, on June 30,pursuant to a complaintdated April12, an orderdated May 12 directing a hearing on the objections timely filedby theUnion (Team-sters andWarehousemenLocal No.381), and an order of consolidation datedMay 24. The primaryissues are(a) whether the Respondent(also calledthe Com-pany),2 through a supervisor,threatened employees with the loss of benefits if theUnioncame in;(b') whether the Company,through its plant superintendent, coer-civelyinterrogated employees and threatened to move the plant;and, (c)whetherthe election should be set aside.Upon the entire record,3includingmy observation of the demeanorof the wit-nesses, and after due consideration of the briefs filed by the General Counsel andthe Company,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDThe Companyisa Delaware corporation with manufacturing plants in variousStates. It is engaged in the manufacture of tire molds in its Santa Maria,California,plant.Annually, itreceives at its various plantsdirectlyfrom other States goodsvalued in excess of $50,000, and ships from its various plantsdirectly toother Statesgoods valued in excess of $50,000. The Company admits, and I find,that it isengaged in commerce within the meaning of Section 2(6) and(7) of the Act. TheUnion is a labor organization within the meaning ofthe Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA. Threats of Supervisor JunodDuring the first months of operation at its new plant in California, the Companyexperienced considerable downtime from lack of work.For 2 or 3 weeks in Novem-ber and December,there was only 1 mold in production,instead of 24 molds neededIAll dates are in the period from October 1965 to June 1966.2The name, American Brake Shoe Company, was changed to Abex Corporation at thehearing.3The record is corrected to change the words,"plant supervisor attendant,"on page 109,lines 4-5, 15-16, and 20, to "plant superintendent." 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor full production.Instead of laying off employees,the Company kept them busypainting lines on the floor, making handtools, cleaning up, painting tables, andtraining.All of them were kept on the job 40 hours a week.In the meantime,the Union began an organizing drive, and filed a petition for anelection on December 6. When the election date was set later in December,Super-visorGlen Junod called together about 8 or 10 employees, including finishingdepartment employees David Martinez and Augustine Losada, to make an announce-ment about the election,set for January 13. Then, according to Martinez'undis-puted testimony,Junod "told us that if the Union came in, that there would be aline drawn between us and him. If we wanted anything,like sandpaper,or anything,we would have to go see our union representative to get it, and not to come and askhim, because we would be like enemies."Thereafter,Junod reminded the employ-ees that they had been kept on the job when there was no work. According to Mar-tinez, Junod added that if the Union came in, "we would be sent home" when therewas no work,and "when they needed us, they would call us back."Losada simi-larly testified that Junod said that "if the Teamsters did come in,"there would bejob classifications in the plant, and "If there was no work in your particular job,you would be sent home." When Supervisor Junod was called as a defense witness,he admitted talking about layoffs,but contended that he merely mentioned his per-sonal experiences.He testified,"I told them the way that we had been working,there was a slow period of time, andeverybodywas kept working at the shop. Therewas no layoff.I said, I seen the times when there had been a union with a contractwhere the lowest man...would be laid off. It would be right on down the ladder,according to . . . the amount of work we had. Then when we got more work, tocome in, they would be hired back in." On cross-examination,he seemed to havemuch difficulty recalling just what was said, commenting at one point that "that hasbeen quite a while ago, and it is hard to remember of what goes on." In contrast,Martinez and Losada seemed to have a clearer recollection of the matter.Both ofthem appeared to be attempting to give accurate testimony,and I credit their ver-sion of what Junod told the group of employees.In the context of the large amount of paid downtime,Junod's statements aboutsending employees home when there was no work was clearly a threat of reprisal.Junod's remarks could not be considered an expression of his "view of the Union'sprobable policy on slack time in the event of a union victory,"as inLockwood-Dutchess,Inc.,106 NLRB 1089, 1091,cited by theCompany in its brief. Junod wasnot contendingthat the Unionwould insist that the employees be sent home withoutpay for downtime.Instead, he was threatening that the Company would eliminatepaid downtime if the Union was certified.Likewise,Junod's threat that if the Union came in,he and the employees wouldbe "like enemies"; that theycould not ask him for anything,"like sandpaper,or any-thing,"but would have to go through the union representative-was no mere refer-ence to a grievance procedure under a union contract,as contendedby the Com-pany. Instead, Junod was threatening a reprisal,of a harsher relationship betweenthe Companyand the employees,as contendedby theGeneral Counsel.Like thethreat of eliminating paid downtime,this remark"was that employees. . .wouldbe penalized if the Union won bargaining rights at the" Company's plant.Scott's,Inc.,159 NLRB1795. Both were violative of Section 8(a)(1) of the Act.I so find.B. Alleged threats and interrogations by plant superintendentPlant Superintendent Smith had a number of conversations with individuals andgroups of employees. He opposed the Teamsters Union, and suggested that theemployees select some union like the Machinists or Steelworkers, which would befamiliar with the work in the plant, or form their own union. In one conversation,he stated that he did not think that the employees could get any higher wages sincethere was not any work to do. On one occasion, he asked employee Martinez at hiswork station (in apparently a very casual manner) if he knew who was trying tostart the Union there. At another ,time, as Martinez and employees Losada werereturning from a break, he asked them who was the union leader. They merelylaughed, and said nothing. Under all the circumstances, I do not find any of thesediscussions or interrogations to be coercive.In one conversation the latter part of December, Smith was talking to severalemployees, including Martinez and Losada. Although Martinez did not recall such astatement, Losada recalled Smith saying that "if the Union does come in, we couldpack up and just leave the plant." Plant Superintendent Smith recalled that he said APEX RECORD CORP.333that there was a possibility that"if the Union comes in,and management and theUnion cannot get together,and there would be a long strike,that eventually theplant could leave."I find that Smith had a better recollection of this statement, andcredit his version.In the absence of any other indication that the Company mightmove the plant,I find no threat of retaliation in these remarks.III.OBJECTIONS TO THE ELECTIONOn January 20, the Union filed timely objections to conduct affecting the resultsof the election alleging,inter alia,that the Company threatened employees if theyvoted for the Union.In ruling on these objections,I shall consider only conductoccurring between December 6, when the petition was filed, and January 13, whenthe election was conducted.Having found that the Company engaged in violations of Section 8(a) (1) by thethreats of retaliation if they voted for the Union,it follows, as the Board has con-sistently held, that such conducta fortioriinterfered with the exercise of a free anduntrammeled choice in the election.I therefore find merit in the Union's electionobjections.I recommend that the representation election held herein be set asideand that a new election be held at an appropriate time to be fixed by the RegionalDirector.CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing employees in the exercise of therights guaranteed them in Section 7 of the Act,the Company has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has committed certain unfair labor practices(including the serious threat to eliminate paid downtime),I shall recommend thatit be orderedto cease and desist from such conduct and from any like or relatedinvasion of its employees'Section 7 rights,and to take certain affirmative action,whichI find necessary to remedy and to remove the effect of the unfair labor prac-tices and to effectuate the policies of the Act.[Recommended Order omitted from publication.]Apex Record CorporationandUnited Electrical,Radio and Ma-chineWorkers of America(UE), Local 1421,affiliatedwithUnited Electrical,Radio and Machine Workers of America(UE) and Allied Industrial Workers, Local 976, affiliated withInternational Union,Allied IndustrialWorkers of America,AFL-CIO (AIW).Case 31-CA-13 (formerly Case 01-CA-5846).December 22, 1966DECISION AND ORDEROn April 19, 1966, Trial Examiner E. Don Wilson issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadnot engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety,as set forth in the attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief, and the Respondent filed an answering brief.162 NLRB No. 31.